CandleR, J.
If it be conceded that the falling of the passengers into the aisle of the car was caused by the speed of the car, and that onty an excessive and negligent rate of speed could have had that effect, the decision of the majority in this case is undeniably correct. This, however, was for the determination of the jury. The only “ physical fact ” apparent was that the passengers fell; the cause of that fact was the real point in issue. Passengers on a street-car rounding a curve are frequently thrown off their balance through no fault of the employees in charge of the car, and while the car is running at a lawful rate of speed. I agree with the trial- judge that “ the question involved was one of pure fact; ” and my views in this case are based upon those expressed in the dissenting opinion in Patton v. State, 117 Ga. 239.